Opinion by
Mollison, J.
Because of the special nature of the imported electrotypes, it appeared that there was no dispute that the correct basis of value to be applied thereto was cost of production, as defined in section 402 (f). The electrotypes were manufactured in Canada with the use of plates which had been exported previously from the United States to Canada and were supplied gratuitously to the Canadian manufacturer. In calculating the cost of production, the petitioner included the cost of the plates, but did not include any amount for overhead and profit, with relation to the cost of the plates, nor the cost of transporting the plates from the United States to Canada. Upon appraisement, these items were included in the value returned by the appraiser. On the record presented, it was held that the undervaluation was a result of an honest difference of opinion between the petitioner and the appraiser and that there was no intent to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.